 1                             UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 CHARLENE BYNUM,                                        Case No.: 2:17-cv-02102-APG-VCF

 4          Plaintiff                                  Amended Order Accepting Report and
                                                      Recommendation and Granting Motion to
 5 v.                                                     Enforce Settlement Agreement

 6 CITY OF LAS VEGAS, et al.,                                     [ECF Nos. 235, 239]

 7          Defendants

 8         On June 2, 2021, Magistrate Judge Ferenbach recommended that I grant the City of Las

 9 Vegas Defendants’1 motion to enforce the settlement agreement and that I dismiss the plaintiff’s

10 claims against those defendants with prejudice. ECF No. 239. No one filed an objection. Thus, I

11 am not obligated to conduct a de novo review of the report and recommendation. 28 U.S.C.

12 § 636(b)(1) (requiring district courts to “make a de novo determination of those portions of the

13 report or specified proposed findings to which objection is made”); United States v. Reyna-

14 Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the

15 magistrate judge’s findings and recommendations de novo if objection is made, but not

16 otherwise” (emphasis in original)).

17         I THEREFORE ORDER that Magistrate Judge Ferenbach’s report and recommendation

18 (ECF No. 239) is accepted, the City of Las Vegas Defendants’ motion to enforce settlement

19

20   1
    The City of Las Vegas and its employees: Joshua Loper, Julio C. Olarte, Kathleen Henley,
   Algin Brooks, Angel Jones, Officer Ashworth, Cory Price, Danielle Stone, Gabrielle Abbot,
21
   Jason Jones, Jennifer Bradford, L. Henderson, Leigh Mann, Lorin Smith, M. Szostek, Marcos
   Parker, Michael Darren, Milette Jones, Officer Creager, Officer Jernee, Officer Kahele, Rogers,
22
   Ramon Brookins, Robert Morris, S. Martinez, B. Griffith, Sergeant Kelleher, Sergeant Alvin
   Kenon, Sergeant Larry Graves, Scott Edwards, Steve Chesney, Travis Roz, Wesley Stone,
23
   Sergeant Dent, Cesar Landrove, Officer Katz, and Michelle Freeman (incorrectly named as
   Michelle Freedman).
 1 (ECF No. 235) is GRANTED. The plaintiff’s claims against the following defendants are

 2 dismissed with prejudice:

 3        The City of Las Vegas, Joshua Loper, Julio C. Olarte, Kathleen Henley, Algin Brooks,

 4 Angel Jones, Officer Ashworth, Cory Price, Danielle Stone, Gabrielle Abbot, Jason Jones,

 5 Jennifer Bradford, L. Henderson, Leigh Mann, Lorin Smith, M. Szostek, Marcos Parker, Michael

 6 Darren, Milette Jones, Officer Creager, Officer Jernee, Officer Kahele, Rogers, Ramon Brookins,

 7 Robert Morris, S. Martinez, B. Griffith, Sergeant Kelleher, Sergeant Alvin Kenon, Sergeant

 8 Larry Graves, Scott Edwards, Steve Chesney, Travis Roz, Wesley Stone, Sergeant Dent, Cesar

 9 Landrove, Officer Katz, and Michelle Freeman (incorrectly named as Michelle Freedman).

10        DATED this 23rd day of June, 2021.

11

12
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23



                                                  2
